Citation Nr: 0306920	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  02-03 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to August 
1967.  He died in February 1999, and was survived by his 
wife, the appellant.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Salt Lake City, Utah, which denied 
the appellant's claim for service connection for the cause of 
the veteran's death.  

The Board notes that the RO notified the appellant of the 
February 2001 rating decision in a letter dated March 12, 
2001.  The RO received a statement by the appellant on 
February 7, 2002, wherein she indicated that she was pursuing 
a claim for VA benefits and that she believed she had a good 
case.  The RO considered this statement as a claim to reopen 
and then notified the appellant that she needed to submit new 
and material evidence.  The Board disagrees and finds that 
the appellant's statement constitutes a timely notice of 
disagreement with respect to the February 2001 rating 
decision.  38 C.F.R. §§ 20.200, 20.201, 20.302 (2002).  
Accordingly, the Board will consider the appellant's claim on 
the merits following a de novo review of the record. 


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.  

2.  The veteran worked as an Aircraft Loadmaster Technician 
from March 1957 to April 1962, during which time his duties 
included transporting nuclear weapons and various chemicals.  
The U.S. Air Force estimated that the veteran was exposed to 
a dose of 1.125 rem of ionizing radiation during his military 
service.  

3.  Malignant melanoma was first diagnosed in 1995, and no 
competent medical evidence relates this disease to the 
veteran's period of military service, to include radiation 
exposure therein.

4.  The veteran's certificate of death shows that he died in 
February 1999 as a result of malignant melanoma.  

5.  Service connection had not been established for any 
disability at the time of the veteran's death.  

6.  In February 2001, the Chief Public Health and 
Environmental Hazards Officer, after reviewing the claims 
file, opined that it was unlikely that the veteran's 
malignant melanoma can be attributed to exposure to ionizing 
radiation. 


CONCLUSION OF LAW

Malignant melanoma was not incurred in or aggravated by 
service.  38 U.S.C.A.   §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.       §§ 3.102, 
3.126, 3.156, 3.303, 3.307, 3.309, as amended by 67 Fed. Reg. 
3612-3616 (Feb. 14, 2002), 3.311, as amended by 67 Fed. Reg. 
3612-3616 (Jan. 25. 2002), 3.312 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  In the interest of clarity, the Board 
will initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant factual background, and an analysis 
of the issue on appeal.

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R.      § 3.159 (2002). 

First, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

In this case, the Board finds that VA has complied with the 
duty-to-assist requirement of the VCAA.  A dose estimate has 
been obtained concerning the veteran's level of radiation 
exposure in service, and the VA Under Secretary for Benefits 
considered the merits of the claim following an advisory 
medical opinion it had requested from the Under Secretary of 
Health.  As such, all development mandated by 38 C.F.R. 
§ 3.311 has be completed.  In addition, there does not appear 
to be any outstanding medical records that are relevant to 
this appeal.  It an August 1999 letter, the appellant stated 
that the veteran was first diagnosed with malignant melanoma 
in 1995 by W.B., M.D., but that all records associated with 
that treatment were destroyed in a fire.  Therefore, no 
further attempt to obtain these records is required.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (stating that the 
efforts to obtain outstanding relevant records shall continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.)  

The Board has also considered the appellant's argument that 
an independent medical expert opinion is required to 
determine whether the veteran's malignant melanoma was 
related to his exposure to ionizing radiation while in 
service.  The Board disagrees.  As will be discussed below, 
the Chief Public Health and Environmental Hazards Officer 
reviewed the record and concluded that it was unlikely that 
the veteran's malignant melanoma was related to exposure to 
ionizing radiation in service.  In light of this opinion, no 
further development is needed.

The Board further observes that the discussions in the rating 
decision of February 2001, the statement of the case issued 
in March 2002, as well as various letters by the RO have 
informed the appellant of the information and evidence 
necessary to substantiate her claim.  In letters dated March 
1999, July 1999, May 2000, December 2000, and February 2002 
the RO notified the appellant of the evidence, if any, she 
was expected to obtain and which evidence, if any, VA would 
obtain.  A January 2003 letter by the Board also notified the 
appellant of the relevant provisions of the VCAA, and 
outlined the responsibilities of the appellant and VA in 
processing her claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The Board therefore concludes that the appellant has been 
notified of the evidence and information necessary to 
substantiate her claim and has been notified of VA's efforts 
to assist her.  See Quartuccio, supra.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  As such, further development is 
not necessary to meet the requirements of 38 U.S.C.A. §§ 5103 
and 5103A.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  Disposition of the appellant's 
claim at the present time is appropriate.

II.  Discussion

The issue before the Board is whether service connection may 
be granted for the cause of the veteran's death.  The 
appellant claims that the veteran was exposed to significant 
levels of radiation while transporting nuclear weapons and 
chemicals in service.  She believes that the veteran's 
exposure to radiation caused his malignant melanoma, which 
ultimately resulted in his death in February 1999.  For the 
reasons set forth below, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim. 

The law provides Dependency and Indemnity Compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310.  A service-connected 
disability is one which was incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  See 38 C.F.R. 
§ 3.312(a).  A principal cause of death is one which, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  See 38 C.F.R. § 3.312(b).  A contributory cause of 
death is one which contributed substantially or materially to 
cause death, or aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c).

Service connection for a condition claimed as due to 
radiation exposure can be established in one of three ways: 
(1) by demonstrating that the condition at issue is one of 
types of cancer that are presumptively service connected 
under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309; (2) by 
demonstrating direct service connection under 38 C.F.R. § 
3.303(d), a task that "includes the difficult burden of 
tracing causation to a condition or event during service",  
Combee v. Brown, 34 1039, 1043 (Fed. Cir. 1994); or (3) by 
demonstrating direct service connection under 38 C.F.R. § 
3.303(d), with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
one of the "radiogenic diseases" listed by the Secretary in 
§ 3.311(b).  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997).  This third route is essentially just another way of 
showing direct service connection but with certain added 
assistance by the Secretary in developing the facts pertinent 
to the claim. 

The Board notes that the first method of establishing service 
connection is not available to the veteran in this case, as a 
malignant melanoma is not a cancer listed under 38 U.S.C. § 
1112(c) and 38 C.F.R. § 3.309.  However, since malignant 
melanoma is listed as a "radiogenic disease" under 38 
C.F.R. § 3.311(b), service connection may be established on a 
direct basis with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311.  

For a claimant to fall initially within the purview of  § 
3.311, he or she must satisfy four criteria: (1) The presence 
of a radiogenic disease must be "established"; (2) the 
person to whom the regulation is to apply must have had 
"service"; (3) the radiogenic disease must not have been 
one covered as presumptively service connection under § 3.307 
and § 3.309 (otherwise the claimant would be entitled to 
presumptive service connection) and must have been manifested 
within the applicable presumptive period under § 3.311(b)(5); 
and (4) the claimant must contend that the radiogenic disease 
was the result of exposure to ionizing radiation in service.  
See 50 Fed. Reg. at 15,851 ("if these minimum criteria are 
met, further consideration of the claim under proposed § 
3.311(b) will be accorded").

When these four criteria are satisfied, as they have been in 
the instant case, VA has the obligation to make an 
"assessment" of the radiation-exposure dose experienced by 
the veteran in service, and then, dependent upon the result 
of that assessment, a further obligation to fulfill other 
developmental and procedural steps.  The regulation does not 
make clear what the "assessment" contemplates except to 
state that "a request will be made for any available records 
concerning the veteran's exposure to radiation.  These 
records normally include but may not be limited to the 
veteran's Record of Occupational Exposure to ionizing 
Radiation (DD Form 1141), if maintained, service medical 
records, and other records which may contain information 
pertaining to the veteran's radiation dose in service."  § 
3.311(a)(2)(iii).  

When exposure to radiation has been verified, the claim will 
be referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R.           § 
3.311(c); see Wandel v West, 11 Vet. App. 200, 204-05 (1998).  
When such a claim is forwarded for review, the Under 
Secretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the Under Secretary of Health.  38 
C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is "at least as likely as not" 
that the disease resulted from in-service radiation exposure 
or whether, under § 3.311(c)(1)(ii), there is "no reasonable 
possibility" that the disease resulted from in-service 
radiation exposure.

In the instant case, the record shows that the veteran worked 
around nuclear weapons.  In a November 2000 letter, the Chief 
of the Weapons, Space and Nuclear Safety Division of the U.S. 
Air Force confirmed that the veteran worked as an Aircraft 
Loadmaster Technician from March 1957 to April 1962 in duties 
that included missions involving transporting nuclear 
weapons.  However, studies have demonstrated that exposures 
typically were below 0.1 rem per year for personnel who 
performed weapons-related work, with the majority of the 
workers below 0.5 rem per year.  It was then estimated that 
the veteran was exposed to a dose of ionizing radiation of 
1.125 rem during his military service.  

The record shows that malignant melanoma was first identified 
on the veteran's right arm in 1995.  In an August 1999 
letter, the appellant stated that malignant melanoma was 
first diagnosed by Dr. W.S. in 1995.  The appellant added, 
however, that all records associated with that treatment were 
destroyed in a fire.  According to the appellant, Dr. W.S. 
surgically removed a visible melanoma from the veteran's arm.  

The veteran had no problems with recurrence until September 
1998, at which time he was treated at Central Utah Medical 
Clinic for a ten day history of pain in his right arm.  A 
clinical examination revealed recurrent melanoma on the right 
axilla.  The diagnostic impression was probable stage III 
melanoma.  As a result, a right radical axillary dissection 
was performed.  Unfortunately, some gross tumor was left 
behind, and the veteran began radiation therapy.  The veteran 
received follow-up treatment by several private physicians in 
1998 and 1999.  In January 1999, Dr. W.S. noted that the 
veteran's health was declining and that he had recently lost 
approximately 30 pounds.  The veteran was also treated by VA 
until his death in February 1999.  Records show that he died 
at home.  The diagnoses at the time of death were malignant 
melanoma and atrial fibrillation.  The death certificate 
listed the cause of death as malignant melanoma.  No autopsy 
was performed. 

In a February 2001 memorandum, the Director of Compensation 
and Pension Services requested an opinion from the Under 
Secretary of Health concerning the likelihood of a possible 
relationship between the veteran's malignant melanoma and his 
exposure to radiation in service.  In a February 2001 letter, 
the Chief Public Health and Environmental Hazards Officer 
noted the following:

The Committee on Interagency Radiation Research and 
Policy Coordination (CIRRPC) Science Panel Report 
Number 6, 1988, does not provide screening doses 
for skin cancer.  Skin cancer has usually been 
attributed to ionizing radiation at high doses, 
e.g., several hundred rads.  Excess number of basal 
cell cancers also have been reported in skin which 
received estimated doses of 9-12 rads in margins of 
irradiated areas.  [ ].  An increased risk for 
basal cell but not squamous cell skin cancers has 
been seen in atomic bomb survivors. [ ]. 

The risk of malignant melanoma from exposure to 
ionizing radiation is not clear.  Some clinical 
studies suggest that high radiation-therapy doses 
may cause this form of skin cancer. [ ].  However, 
national and international publications on 
radiation risk do not give explicit risk factors 
for radiation-induced malignant melanomas or state 
that the association is equivocal.  These reports 
are based on large epidemiological studies.  [ ].  
Among Japanese atomic bomb survivors, a large 
excess relative risk point estimate for malignant 
melanomas was found but this was statistically 
nonsignificant. 

In light of this information, the Under Secretary of Health 
opined that it was unlikely that the veteran's malignant 
melanoma can be attributed to exposure to ionizing radiation 
in service.  In a letter dated February 2001, the Director of 
Compensation and Pension Services informed the RO of the 
Under Secretary's opinion.  As a result of that opinion, as 
well as a review of the evidence in its entirety, the 
Director concluded that it was "unlikely the veteran's 
malignant melanoma was the result of such exposure." 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  Although malignant melanoma is included in the list 
of "radiogenic" diseases at 38 C.F.R. § 3.311(b), that 
regulation does not create a presumption of service 
connection, but merely accords the claimant special 
processing of the claim.  Such processing "still requires a 
case-by-case determination of service connection for each 
claim based on one of the listed diseases."  Ramey, 120 F.3d 
at 1245.  In this case, the RO undertook and completed the 
special development mandated by 38 C.F.R. § 3.311, in that it 
obtained a dose estimate of the veteran's exposure to 
radiation, obtained a medical opinion from the Under 
Secretary of Health concerning the likelihood of a 
relationship between the veteran's malignant melanoma and 
radiation exposure in service, and obtained an opinion from 
the Veterans Benefits Administration concerning the merits of 
the veteran's claim.  The Board finds that the opinion of the 
Chief Public Health and Environmental Hazards Officer of the 
VA, stating that it was unlikely that the veteran's malignant 
melanoma can be attributable to ionizing radiation in 
service, is not contradicted by any medical evidence or 
opinion of record.  The Board notes that the veteran's 
malignant melanoma was first identified in 1995, almost 30 
years after his separation from military service, and no 
medical opinion indicates that this condition is related to 
service or to ionizing radiation.  Accordingly, service 
connection is not warranted for the cause of the veteran's 
death.  See  38 C.F.R.    §§ 3.303, 3.311. 

The only evidence in support of the appellant's claim are her 
own lay statements.  The appellant has essentially maintained 
throughout this appeal that the veteran's malignant melanoma 
is directly related to his having been exposed to ionizing 
radiation while transporting chemicals and nuclear weapons in 
service.  Despite the appellant's theory, however, as a 
layperson without medical expertise or training, her 
statements alone are insufficient to establish that the 
veteran's malignant melanoma is related to radiation he may 
have been exposed to in service.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1991) (laypersons are not competent to 
render medical opinions).  Thus, the appellant's theory is of 
limited probative value, particularly in light of the medical 
evidence which fails to support her claim.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  
Accordingly, there is not an approximate balance of positive 
and negative evidence to which the benefit-of-the-doubt 
standard applies.  VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 
2098-2099 (2000); see also Dela Cruz v. Principi, 15 Vet. 
App. 143, 148-49 (2001) (holding that the VCAA did not alter 
the benefit-of-the doubt doctrine).  Thus, the appeal is 
denied.


ORDER

Service connection for the cause of the veteran's death is 
denied. 



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

